Exhibit 10.1

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1.CONTRACT ID CODE
PAGE OF PAGES
U
     1 | 3
2.AMENDMENT/MODIFICATION NO.
3.EFFECTIVE DATE 17-Sep-2013
4.REQUISITION/PURCHASE REQ. NO. SEE SCHEDULE
5.PROJECT NO. (If applicable)
6.ISSUED BY CODE
HDTRA1
7.ADMINISTERED BY (If other than item 6) CODE
S2401A
 
DEFENSE THREAT REDUCTION AGENCY/J4C
DCMA TWIN CITIES
 
8725 JOHN J. KINGMAN ROAD, MSC 6201
B.H. WHIPPLE FEDERAL BLDG, RM 1150
 
FORT BELVOIR VA 22060-6201
FT. SNELLING MN 55111
8.NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)
 
9A. AMENDMENT OF SOLICITATION NO.
 
BIOPROTECTION SYSTEMS CORPORATION DR. CHARLES LINK 2901 SOUTH LOOP DR STE 3360
AMES IA 50010-8646
 
 
 
9B. DATED (SEE ITEM 11)
 
 
 
X
10A. MOD. OF CONTRACT/ORDER NO.
 
 
 
            HDTRA 1-09-C-0014
 
 
 
 
X
10B. DATED (SEE ITEM 13)
CODE 47EJ3 | FACILITY CODE
           19-Sep-2011
11.THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
o
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer
o
is extended
o
is not extended
 
Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:
 
(a) By completing Items 8 and 15, and returning ______ copies of the amendment;
(b) By ackNowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OR YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
 
12.ACCOUNTING AND APPROPRIATION DATA (If required)
13.THIS ITEM APPLIES ONLY TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
X
D. OTHER (Specify type of modification and authority) IAW FAR 52.243-2 Al: V
Changes, Cost Reimbursement
E. IMPORTANT: Contractor o is not, x is required to sign this document and
return 1 copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
 
Modification Control Number: hunterk131476
 
 
 
 
 
 
 
 
the purpose of this modification is to extend the Base period of performance
from 24 Sep 13 to 24 Sep 14 and incorporate a revised Statement of Work dated 02
Jul 13. This is a no-cost extension (NCE). All other terms and conditions remain
unchanged.
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
    Carl Langren, VP Finance
 
15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
16C. DATE SIGNED
    /s/ Carl Langren
9/18/2013
BY ______________________
 
EXCEPTION TO SF 30
30-105-04
 
 
STANDARD FORM 30 (Rev. 10-83)
APPROVED BY OIRM 11-84
 
Prescribed by GSA
 
 
FAR (48 CFR) 53.243



























--------------------------------------------------------------------------------

Exhibit 10.1

HDTRA 1-09-C-0014
(hunterk 131476)
Page 2 of 3


SECTION SF 30 BLOCK 14 CONTINUATION PAGE


SUMMARY OF CHANGES




SECTION F - DELIVERIES OR PERFORMANCE


The following Delivery Schedule item for CLIN 000I has been changed from:


DELI VERY DATE


POP 25-SEP-2009 TO
QUANT ITY


N/A
SHIP TO ADDRESS


DEFENSE THREAT REDUCTION
UIC


HDTRA1
24-SEP-2013
 
AGENCY/RD-CBM
 
 
 
SEE SEPARATE LETTER
 
 
 
8725 JOHN J KI NGMAN ROA D, M AIL
 
 
 
STOP 6201,
FORT BELVOIR VA 22060
 
 
 
FOB: Destination
 



To:


DELI VERY DATE


POP 25-SEP-2009 TO
QUANT ITY


N/A
SHIP TO ADDRESS


DEFENSE THREAT REDUCTION
UIC


HDTRA1
24-SEP-2014
 
AGENCY/RD-CBM
 
 
 
SEE SEPARATE LETTER
 
 
 
8725 JOHN J KI NGMAN ROA D, M AIL
 
 
 
STOP 6201,
FORT BELVOIR VA 22060
 
 
 
FOB: Destination
 





The following Delivery Schedule item for CLI N 0002 has been changed from:


DELIVERY DATE


POP 25-SEP-2009 TO
QUANTITY


N/A
SHIP TO ADDR ESS


DEFENSE THREAT REDUCTION
U IC


HDTRA1
24-SEP-2013
 
      AGENCY/RD-CBM
 
 
 
SEE SEPARATE LETTER
 
 
 
8725 JOHN J KINGMAN ROAD, MAIL
 
 
 
STOP 6201,
 
 
 
FORT BELVOIR VA 22060
 
 
 
FOB: Destination
 









--------------------------------------------------------------------------------

Exhibit 10.1

HDTRA 1-09-C-0014
(hunterkl31476)
Page 3 of 3
To:


DELIVERY DATE


POP 25-SEP-2009 TO
QUANTITY


N/A
SHIP TO ADDR ESS


DEFENSE THREAT REDUCTION
U IC


HDTRA1
24-SEP-2014
 
      AGENCY/RD-CBM
 
 
 
SEE SEPARATE LETTER
 
 
 
8725 JOHN J KINGMAN ROAD, MAIL
 
 
 
STOP 6201,
 
 
 
FORT BELVOIR VA 22060
 
 
 
FOB: Destination
 













SECTION J - LI ST OF DOCUM ENTS, EXH I BITS AND OTHER ATTACHM ENTS


The Table of Contents has changed from:


Exhibit/Attachment Table of Contents


DOCUMENT TYPE
DESCRIPTION
PAGES
DATE
Attachment 1
Statement of Work
18
15-Aug-2011
Attachment 2
CDRLS
5
15-SEP-2009



to:


Exhibit/Attachment Table of Contents


DOCUMENT TYPE
DESCRIPTION
PAGES
DATE
Exhibit A
CLIN 002 Exhibit(s)
1
 
Attachment 1
Revised Statement of Work
18
02-JUL-2013
Attachment 2
CDRLS
5
15-SEP-2009







(End of Summary of Changes)




